DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Karimi et al. (US 2015/0308209 – cited previously) in view of Forstner et al. (US 2017/0328200).
	With respect to independent claim 1, Karimi et al. discloses a method of servicing a wellbore in a formation (abstract) comprising:
circulating in the wellbore a wellbore servicing fluid wherein an equivalent circulating density (ECD) of the wellbore servicing fluid is greater than a fracture pressure of the formation ([0017], wherein the ECD is defined; [0019], wherein the fracture gradient of the formation is disclosed as increased by intentionally creating a fracture; [0027], wherein the amount of pressure applied is determined; [0029], wherein the pressure is obtained using wellbore ballooning fingerprint data; [0036], wherein pressure is applied in continuous form while drilling so as to induce the fracture; see further explanation below); 
introducing to the wellbore a balloon-inhibiting tunable spacer (BITS) fluid wherein a portion of the BITS fluid is retained by the formation ([0019], wherein to prevent loss of drilling fluid through the intentionally induced fracture, a lost circulation material (LCM) can be pumped into the fracture to form a seal therein); and 

With regard to Applicant’s instantly claimed “wherein an equivalent circulating density of the wellbore servicing fluid is from about 1-15% greater than a fracture pressure of the formation,” Karimi et al. discloses wherein during drilling operations, when drilling fluid is being circulating, additional pressure is generally applied against the wellbore wall and this pressure is added to the mud density so as to find the total pressure applied to the wellbore wall during drilling, which is also known as the ECD of the drilling fluid; the reference notes such is typically maintained between pore pressure and fracture gradient of the wellbore at any given location ([0017]).  However, the method of Karimi et al. specifically provides for intentionally inducing a fracture within a wellbore at a known location ([0019]) by applying surface back pressure while drilling ([0036]).  The amount of surface back pressure required may be obtained using wellbore ballooning fingerprint data ([0029]) and chosen so as to initiate a fracture having a predetermined opening width and length at the location ([0027]).   It is additionally suggested wherein engineering design of the fracture requires an accurate control of fracture characteristics by applying the right amount of pressure on the wellbore wall ([0019]). 
Since equivalent circulating density is known in the art as the effective density of the circulating fluid in the wellbore resulting from the sum of the pressure imposed by the static fluid column, friction pressure and surface back-pressure (see note to the Oil & Gas Drilling Glossary in Conclusion of previous non-final office action), and Karimi et al. suggests applying a known amount of pressure through application of surface back pressure so as to initiate a fracture having a predetermined opening width and length at a particular location in the well while circulating a Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed percent range as critical and it is unclear if any unexpected results are achieved by using the instantly claimed range.
With regard to “wherein at least about 1 wt% of the BITS fluid is retained by the formation, the Examiner notes, Karimi et al. discloses wherein the LCM fluid is introduced into the formation so as to prevent further loss of fluid through the created fractures, wherein the LCM forms a seal within the fractures ([0019]).  As such, it is the position of the Office that at In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Karimi et al. suggests wherein fracture growth can be evaluated, as well as wherein a plugging material, i.e., balloon-inhibiting tunable spacer, can be introduced so as to create a plug and provide for the disclosed wellbore strengthening method.  The reference, however, is silent to specifically evaluating an effect of the BITS fluid on the ballooning as claimed.
Forstner et al. teaches estimation of formation properties based on fluid flowback measurements, wherein ballooning information and evaluation is used to understand lost circulation material size/type needs as well as to evaluate wellbore strengthening methods ([0078]).  The method provides for placement of a fluid into temporary fractures created during ballooning so as to prevent influx of formation fluid ([0075]).  During the fracture closing period of ballooning, after shutting down the pumps, the rate of flowback volume increase exceeds that of the rate when there is no ballooning, i.e., such as when a plug has been formed; the difference in flowback rate between otherwise equal ballooning and non-ballooning flowbacks decreases over time and falls to approximately zero ([0032]).
Since Karimi et al. suggests the method of emplacing the BITS fluid in the fracture so as to plug the fracture as one of wellbore strengthening, and Forstner et al. teaches using fluid flow 
With respect to depending claim 2, Karimi et al. fails to explicitly disclose the determination of a regain permeability of the formation.  The Examiner notes, the claim, however, does not specify a timing for such determination.  Additionally, the reference suggests that without wellbore strengthening, i.e., plugging with the LCM material, induced fractures may unexpectedly create several operational problems such as consuming an amount of volume of slurry required for successful zonal isolation while cementing ([0039]).  As such, it would have been obvious to one having ordinary skill in the art to determine a regain permeability of the formation in order to insure the induced fractures are adequately sealed prior to placement of the cement so that the fractures do not consume the cement during pumping thereof, thereby insuring successful zonal isolation.
With respect to depending claim 4, Karimi et al. discloses wherein the fluid has an equivalent circulating density ([0016]-[0017]), wherein, as noted above, the drilling fluid can be used in creating and inducing a fracture in the formation ([0036]).  Although silent to the equivalent circulating density of such a drilling fluid, since Karimi et al. suggests wherein engineering design allows for accurate control of the fracture geometry by applying the right amount of pressure on the wellbore wall ([0019]), one having ordinary skill in the art would recognize the optimal ECD to apply as based on a matter of design choice and the size of the In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed ECD as critical and it is unclear if any unexpected results are achieved by using the instantly claimed range.  Both the instant application and Karimi et al. provide for application of a drilling fluid in forming a fracture, and, as such, one having ordinary skill would recognize the suitable ECD to provide thereto in order to create a fracture therewith.
With respect to dependent claim 17, Karimi et al. suggests introducing to the wellbore a cementitious wellbore servicing fluid and allowing the cementitious wellbore servicing fluid to set into a cement sheath wherein the cement sheath has a structural integrity greater than an otherwise similar cement sheath formed without a prior introduction of a BITS fluid to the wellbore ([0038], wherein Karimi et al. suggests wherein the technique can be done while flushing drilling mud and cuttings from the wellbore in preparation for cement; [0039], wherein induced fractures may unexpectedly create several operational problems such as consuming an amount of volume of slurry required for successful zonal isolation while cementing without plugging with the BITS fluid).  With regard to “wherein the cement sheath has a structural integrity greater than a cement sheath formed without a prior introduction of the BITS fluid to the wellbore,” the Examiner notes, Karimi et al. suggests the same method as instantly claimed by independent claim 1, wherein a fracture is created with a drilling mud and the cuttings thereof .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Karimi et al. in view of Forstner et al. as applied to claim 2 above, and further in view of Wilson et al. (US 2010/0032160 – cited previously).
With respect to dependent claim 3, Karimi et al. suggests the method as set forth above with respect to dependent claim 2.  The Examiner notes, the reference suggests placement of the casings using the method disclosed therein as beneficial in that it avoids the installation multiple casing strings which may limit production capacity of the well in the future ([0018]).  The reference, however, fails to suggest wherein a regain permeability is determined, for example, subsequent to such a cementing operation in the well previously sealed with LCM material/during such a production operation that follows, and, thus, wherein a regain permeability is within the range as claimed.  Wilson et al. teaches methods of preventing fluid loss in a subterranean formation wherein it is noted that easier removal of such fluid loss additives provides for higher regain permeability in a subterranean formation ([0016]; [0041]) for the purpose of restoring the permeability for subsequent production of fluids out of the formation ([0005]); an example of such a regain permeability is 87% ([0047]).  As such, it would have been obvious to one having ordinary skill in the art to provide for a regain permeability .  
Claims 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Karimi et al. in view of Forstner et al. as applied to claim 1 above, and further in view of Luyster et al. (US 2013/0303412 –cited previously).
With respect to dependent claim 5, Karimi et al. discloses the BITS fluid as including a lost circulation material ([0019]), as noted above within the rejection of claim 1.  The reference, however, fails to disclose, teach and/or suggest wherein the BITS fluid comprises a particulate material, a multifunctional polymer and a viscosifier as claimed in claim 5, along with the additional features thereof as per further dependent claims 6-16.
Luyster et al. suggests well treatment fluids that include fluid loss control agents that are used in methods of controlling fluid loss in zones where it is later necessary to restore permeability to the producing formation ([0014]) wherein the fluid includes insoluble bridging solid particles ([0020]; [0034]-[0038]), along with a multifunctional polymer for reducing friction ([0041]) and a viscosifier ([0027]-[0033]; [0045]).  The fluids may be used in operations related to well boring and drilling, fluid loss control and as spacers ([0046]) for the purpose of minimizing and/or eliminating fluid loss ([0050]).  
Since Karimi et al. discloses placement of a lost circulation material so as to form a plug/seal therein and Luyster et al. teaches a lost circulation material that can be used during well boring methods so as to minimize/reduce fluid loss, it would have been obvious to one having ordinary skill in the art to try the fluid loss composition of Luyster et al. as the BITS fluid in the method of Karimi et al. in order to yield the predictable result of sealing the induced fractures created therein in a manner effective to minimize and/or eliminate fluid loss.  A person of 
With respect to further depending claim 6, Luyster et al. suggests the particulate material having a particle size distribution within the range as claimed ([0036]).
With respect to further depending claims 7 and 8, Luyster et al. suggests wherein the particulate material comprises a material as claimed ([0034]).
With respect to further depending claim 9, Luyster et al. suggests the wherein the multifunctional polymer is selected form the group as claimed ([0041]).
With respect to further depending claim 10, Luyster et al. suggests the viscosifier selected from the group as claimed ([0027]-[0033]).
With respect to further depending claim 11, Luyster et al. suggests wherein the particulate material is present in an amount by weight of the fluid loss control agent.  With regard to any amount not explicitly provided for, it is the position of the Office that the suggested amounts provided for by Luyster et al. would render such claimed amounts obvious generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims 
With respect to further depending claim 12, Luyster et al. suggests wherein the viscosifier is present in an amount by total weight of the fluid loss control agent ([0033]).  With regard to any amount thereof not explicitly provided for, it is the position of the Office that the suggested amounts provided for by Luyster et al. would render such claimed amounts obvious generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
   With respect to further depending claim 13, Luyster et al. suggests wherein a multi-functional polymer is included ([0041]).  Although silent to an amount thereof, the reference additionally suggests exemplary multi-functional polymers, including those having trademarks including FLO ([0041]).  Based on the example provided in [0056], it appears the amount thereof included is encompassed by the instantly claimed range ([0056], wherein approximately 12.5% is suggested.  With regard to any amount thereof not explicitly provided for, it is the position of the Office that the suggested amounts provided for by Luyster et al. would render such claimed amounts obvious generally, differences in concentration or temperature will not support the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
With respect to further dependent claim 14, Luyster et al. further suggests the inclusion of a chelating agent ([0023]-[0026]) and a clay ([0034]).
With respect to further dependent claim 15, Luyster et al. additionally suggests where the chelating agent is selected from the group as claimed ([0023]-[0026]).
With respect to further dependent claim 16, Luyster et al. fails to explicitly disclose a type of clay for the clay particles suggested for use as bridging particles in [0034].  It is the position of the Office that the use of the instantly claimed clays as bridging solids would have been obvious to one having ordinary skill in the art in view of Luyster et al.’s suggestion of clay particles since such are known particles used for bridging in lost circulation fluids used in the art.  
Claims 18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Luyster et al. in view of Forstner et al..
With respect to independent claim 18, Luyster et al. discloses a method of servicing a wellbore experiencing ballooning (see note below) comprising: introducing to the wellbore a balloon-inhibiting tunable spacer (BITS) fluid comprising a particulate material ([0020]; [0034]-[0038]), a multifunctional polymer ([0041]), a viscosifier ([0027]-[0033]; [0045]), a clay 
With regard to the limitation including in the preamble of “a wellbore experiencing ballooning,” the Examiner notes, when reading the preamble in the context of the entire claim, the recitation a wellbore experiencing ballooning is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  In the instant case, Luyster provides for a method of controlling lost circulation, and, thus is suggestive of ballooning as further explained below.
With regard to the percent of fluid retained by the formation, the Examiner notes, Luyster et al. clearly provides for the formation of a filter cake with the fluid introduced into the wellbore ([0001]).  In forming such a sealing filter cake, it is the position of the Office that the reference suggests wherein at least about 1 wt.% of the BITS fluid is retained by the formation since in order for a filter cake to form at least a portion of the fluid would need to be retained by the formation, and, based on the extensiveness of the percentage claimed as retained in claim 18, it would have been obvious to one having ordinary skill in the art that in forming such a filter cake, at least 1 wt.% of the fluid would be retained in order to form a seal on the wellbore walls since one having ordinary skill in the art would recognize the optimal amount of the BITS of Luyster et al. to have retained by the wellbore walls in order to form an effective seal/filter cake on the formation since it has been held “[W]here the general conditions of a claim are disclosed in the In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Luyster et al. however, fails to disclose, teach and/or suggest evaluating an effect of the BITS fluid on the ballooning, and, further wherein a reduction in well ballooning is indicated by a criteria as claimed.    
Forstner et al. teaches wherein ballooning refers to the loss of fluids during drilling, ([0015]), wherein estimation of formation properties can be based on fluid flowback measurements and wherein ballooning information and evaluations conducted therefrom is used to understand lost circulation material size/type needs as well as to evaluate wellbore strengthening methods ([0078]).  The method provides for placement of a fluid into temporary fractures created during ballooning so as to prevent influx of formation fluid ([0075]); during the fracture closing period when well ballooning has taken place, after shutting down the pumps, the rate of flowback volume increase exceeds that of the rate when there is no ballooning and the difference in flowback rate between otherwise equal ballooning and non-ballooning flowbacks decreases over time and falls to approximately zero ([0032]).
Since Luyster et al. suggests the method of emplacing the BITS fluid in the formation so as to control lost circulation during drilling and Forstner et al. teaches using fluid flow back/returns to evaluate wellbore strengthening methods, wherein a reduction in ballooning is shown by return rate of about zero, and such is indicative of closure of a fracture that caused the ballooning, it would be obvious to one having ordinary skill in the art to evaluate the plugging/closing of any causes of ballooning when drilling with the fluid of Luyster et al. by measuring return flow rate since a return flow rate of about zero is indicative of closing of a ballooning fracture, and, thus, a reduction in well ballooning.  

With respect to new depending claim 22, Luyster et al. discloses the BITS fluid as including the same components as required by independent claim 18 above; the reference, however, fails to explicitly disclose the yield point thereof at a temperature within the range as claimed.  Since Luyster et al. discloses the same composition as claimed, the yield point of the composition would inherently fall within the range as claimed within the temperature range as claimed.  If there is any difference between the yield point of the fluid of Luyster et al. and that of the instant claims, the difference would have been minor and obvious insofar as because “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(1), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).   Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed yield point within the extensive temperature range as critical and it is unclear if any unexpected results are achieved by the instantly claimed yield points within the claimed temperature range.  
Response to Arguments
Applicant’s arguments and amendments with respect to the specification objections as set forth in the previous office action have been fully considered and are persuasive.  The specification objections as set forth therein have been withdrawn. 
Applicant’s arguments and amendments with respect to the 35 USC 112, second paragraph, rejections, as set forth in the previous office action have been fully considered and are persuasive.  The 35 USC 112, second paragraph, rejections, as set forth therein have been withdrawn. 
Applicant’s arguments pertaining to claims 19-20 as unpatentable over Luyster in view of Sweatman have been fully considered and are persuasive in view of Applicant’s amendments requiring the indications of a reduction in well ballooning.  As such, Sweatman is removed as a prior art reference.  However, a new grounds of rejection has been made in view of Forstner as set forth above.  
The Examiner notes, Applicant’s amendments requiring “evaluating an effect of the BITS fluid on the ballooning” is being considered an active step of the method for prior art application purposes.  With regard to the additional limitation of “wherein a reduction in well ballooning is indicated by,” the Examiner notes, it does not appear that the claim positively requires such a reduction to take place, i.e., the step of evaluating an effect of the BITS fluid on the ballooning can be separate therefrom and the method does not necessarily require reduction in well ballooning.  Should Applicant intend to actively require reduction in well ballooning by the instantly claimed method, addition of an active method step to reflect such is advised.
Applicant’s remarks pertaining to the rejections of claims as unpatentable over Karimi et al. have been fully considered and are persuasive in view of Applicant’s amendments to independent claim 1.  However, upon further consideration of the newly added claim limitations a new grounds of rejection has been presented with respect thereto.
The Examiner notes, the comments set forth above with regard to the instantly claimed “evaluating an effect” and “wherein a reduction in well ballooning” also apply to claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
12/07/21